DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 08/25/2022 is/are being considered by the examiner.
Claims 13, 15-16, 18-19, 21-22, 24-26, 28-31 are pending:
Claims 16, 18, 21, 24, 28 are withdrawn
Claims 1-12, 14, 17, 20, 23, 27 are canceled
Claims 13, 15, 19, 22, 25-26, 29-31 are examined on the merits


Response to Arguments
Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Friedel (US 6,149,074), Rago (US 8,181,443), and Schwarz (US 4,525,998), and Plemmons (US 5,205,115) have been fully considered. 
Applicant asserts, page 5-6, that one of ordinary skill in the art would not modify Friedel as Friedel “has already addressed the issue of uniform cooling”.
The office respectfully disagrees. The rejection of record is based upon adding additional cooling capacity, and not based upon improving a uniform cooling distribution.
Applicant asserts, page 7-8, Rago fails to teach a corresponding cooling arrangement based upon the temperature distribution of the cooling due to the primary (radially inner) cooling feature and the secondary (radially outer) cooling feature extending in the same direction.
The office respectfully disagrees. The rejection of record is based upon adding additional cooling capacity, and not based upon improving a uniform cooling distribution.
Applicant asserts, page 7-8, Rago fails to teach the secondary (radially outer) cooling feature being located “at a distance away from the at least one air inlet” because both the primary and secondary cooling features are fully concentric.
The office respectfully disagrees. As discussed in the prior interview, the fact that the secondary cooling feature is fully concentric results in a portion of the secondary cooling feature being arranged “at a distance away from the at least one air inlet”.
Applicant discusses, page 8-9, that the cooling of Schwarz at applicant’s annotated location D has a different cooling distribution as compared to upstream cooling locations.
The office agrees with applicant’s discussion regarding the process of heat transfer, however the rejection of record does not depend upon any type of heat distribution from Schwarz. The rejection of record only relies upon Schwarz for the general teaching that spraybars are a known in the art selection for an arrangement to provide cooling to a component.
Applicant asserts, page 9, that the rejection of record is based on hindsight reasoning due to a lack of discussion showing uniformity of the cooling system temperature.
The office respectfully disagrees. The rejection of record is based upon adding additional cooling capacity, and not based upon improving a uniform cooling distribution.
Upon further consideration by the office, in light of various sub-portions of applicant arguments, the office is withdrawing the art rejection of record, because:
The combination of Friedel and Schwarz by the teachings of Rago fails to render obvious the perpendicularly arrangement between the cooling air circulation channels extending circumferentially and the cooling ducts extending axially in combination with the remaining limitations of the claim. While the tubes 2 of Friedel are arranged circumferentially and the secondary (radially outer) cooling feature 48 of Rago is arranged axially; one of ordinary skill in the art would not blindly insert the secondary cooling feature of Rago axially into the arrangement of Friedel (to result in the perpendicularly arrangement), as Rago teaches that contextually the secondary cooling feature is aligned to the primary (radially inner) cooling feature 42. One of ordinary skill in the art would apply the secondary cooling feature of Rago in alignment with the primary cooling feature (tubes 2) of Friedel, and in light of the circumferential arrangement orientation taught by Schwarz, which would result in a circumferential arrangement for the secondary cooling feature.


Claim Interpretation – Language
Terms within parentheses in claim do not limit claim scope, please see MPEP 608.01(m)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31
L2 “according to claim 14” renders the claim indefinite, as the metes and bounds of the claim are unknown, as claim 14 is canceled.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 31
L2 “according to claim 14” is in improper dependent form for failing to contain a reference to a claim previously set forth as claim 14 is canceled.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular the limitations regarding the claimed perpendicularly arrangement between the cooling air circulation channels extending circumferentially and the cooling ducts extending axially in combination with the remaining limitations of the claim. Friedel  (US 6,149,074), Schwarz (US 4,525,998), and Rago (US 8,181,443) are identified as the closest prior art, and these references alone or in combination fail to anticipate or to render obvious the perpendicularly arrangement between the cooling air circulation channels extending circumferentially and the cooling ducts extending axially in combination with the remaining limitations of the claim. While the tubes 2 of Friedel are arranged circumferentially and the secondary (radially outer) cooling feature 48 of Rago is arranged axially; one of ordinary skill in the art would not blindly insert the secondary cooling feature of Rago axially into the arrangement of Friedel (to result in the perpendicularly arrangement), as Rago teaches that contextually the secondary cooling feature is aligned to the primary (radially inner) cooling feature 42. One of ordinary skill in the art would apply the secondary cooling feature of Rago in alignment with the primary cooling feature (tubes 2) of Friedel, and in light of the circumferential arrangement orientation taught by Schwarz, which would result in a circumferential arrangement for the secondary cooling feature.
Claims 15, 19, 22, 25-26, 29, 30 are allowable based on dependency.


Examination Notes
	The office notes:
In the event that Claim 31 is amended to depend upon claim 13, claims 30 and 31 will be duplicates.
Claims 16, 18, 21, 24, 28 are currently withdrawn and should be canceled due the withdrawn claims being directed towards an non-elected species, while independent claim 13 is directed solely to the elected species.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745